Title: From George Washington to John Dandridge, 11 April 1789
From: Washington, George
To: Dandridge, John



Dear Sir,
Mount Vernon 11th April 1789

I have duly received your letter of the 2d Instt—and in replying to it, again assure you, with great sincerity, that whatever my own wants of money may be if you think more than £800 can (by waiting till times get a little better) be had for your Land in Gloucester County it will be perfectly agreeable to me to let the debt due to me from your fathers Estate remain on its present footing. For I do not wish you to part from the land for one shilling less then you think it is worth—nor that you should put the estate to the least in convenience to raise money for me by any other means. If after making this declaration which you may rely on is sincere—you are still more disposed to part with the land at the price mentioned in Colo. Lewis’s letter than to keep it, or to sell it on credit I can, and shall rely on you to make me a good and secure title to it and for having it recorded in the General Court—The doing of which will exonerate the Estate from so much of the debt due from it to me.
Your Aunt, Sister, and others of the family are all well—and join me in every good wish for you, your Mother &ca with very great regard, I am Dr Sir Your Affecte Hble Sert

Go: Washington

